          Case 1:18-cv-01268-KBJ Document 20 Filed 02/21/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  ELECTRONIC PRIVACY INFORMATION
  CENTER,

          Plaintiff,

  v.                                                   Civil Action No. 18-1268 (KBJ)

  U.S. DEPARTMENT OF HOMELAND
  SECURITY,

          Defendant.


                                   JOINT STATUS REPORT

       The parties, through counsel, submit this Joint Status Report to advise the Court on the

status of the case and propose a schedule for further proceedings. As previously reported,

Defendant has completed its processing and disclosure of records in this case. The parties have

since been exchanging settlement communications in an effort to resolve this lawsuit. The

parties’ settlement discussions are still ongoing. Since the filing of the parties’ previous Joint

Status Report on February 11, 2019, the parties have continued to engage in settlement

discussions but it is apparent that more time is required to fully resolve the merits. The parties

request thirty additional days to continue these discussions, with the parties’ next joint status

report due by March 25, 2019. A proposed order is attached.
          Case 1:18-cv-01268-KBJ Document 20 Filed 02/21/19 Page 2 of 2



February 21, 2019                        Respectfully submitted,

 MARC ROTENBERG, D.C. Bar # 422825              JESSIE K. LIU
 EPIC President and Executive Director          D.C. Bar 472845
                                                United States Attorney
 /s/ Alan Butler
 ALAN BUTLER, D.C. Bar # 1012128                DANIEL F. VAN HORN
 EPIC Senior Counsel                            D.C. Bar 924092
                                                Chief, Civil Division
 JOHN DAVISSON, D.C. Bar #1531914
 EPIC Counsel                                   By: /s/ Daniel P. Schaefer
                                                DANIEL P. SCHAEFER
 ELECTRONIC PRIVACY                             D.C. Bar 996871
 INFORMATION CENTER                             Assistant United States Attorney
 1718 Connecticut Avenue, N.W.                  555 4th Street, N.W.
 Suite 200                                      Washington, D.C. 20530
 Washington, D.C. 20009                         (202) 252-2531
 (202) 483-1140 (telephone)                     Daniel.Schaefer@usdoj.gov
 (202) 483-1248 (facsimile)
                                                Attorneys for Defendant
 Attorneys for Plaintiff




                                            2
